DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 03/18/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/27/2020, 10/06/2020, 05/06/2021 and 08/02/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
a. Claim 3 recites the limitation "a difference ∆T1” in line 1.  It is unclear if the claim is referring to the previously introduced ∆T1 of claim 1 or a new ∆T1.
b. Claim 10 recites the limitation "the group consisting of nitride…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
c. Claim 10 recites the limitation "the group consisting of Ti, Zr, Hf, V, Nb, and Ta" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
d. Claim 11 recites the limitation "the group consisting of titanium nitride, titanium oxynitride, and zirconium oxynitride" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
e. Claim 12 recites the limitation "the group consisting of a yellow pigment, a violet pigment, an orange pigment, and a red pigment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
f. Claim 18 recites the limitation "the same resin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
g. Claim 18 recites the limitation "the group consisting of a methacrylic resin, an acrylic resin, a phenol resin, a melamine resin, an epoxy resin, a urea resin, an unsaturated polyester resin, and an alkyd resin." in line 2.  There is insufficient antecedent basis for this limitation in the claim.
h. Claim 21 recites the limitation "the same resin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
i. Claim 21 recites the limitation "the group consisting of a methacrylic resin, an acrylic resin, a phenol resin, a melamine resin, an epoxy resin, a urea resin, an unsaturated polyester resin, and an alkyd resin." in line 2.  There is insufficient antecedent basis for this limitation in the claim.
j. Claim 23 recites the limitation "the resin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
k. Claim 23 recites the limitation "the group consisting of a methacrylic resin, an acrylic resin, a phenol resin, a melamine resin, an epoxy resin, a urea resin, an unsaturated polyester resin, and an alkyd resin." in line 2.  There is insufficient antecedent basis for this limitation in the claim.
l. Claim 24 recites the limitation "the same resin as the lens" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
m. Claim 25 recites the limitation "the same resin as the lens" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
n. Claim 28 recites the limitation "the group consisting of a red pixel, a green pixel, and a blue pixel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
n. Claim 29 recites the limitation "the group consisting of PR254, PR264, PR177, and PY139" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
n. Claim 29 recites the limitation "the group consisting of PG58, PG59, PG36, PG7, PY139, PY185, and PY150" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
n. Claim 29 recites the limitation " the group consisting of PB15:6, PB16, and PV23" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Note: all dependent claims necessarily inherit the indefiniteness of the claims from which they depend.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-4, 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (PG Pub 2012/0104529; hereinafter Tanaka).

    PNG
    media_image1.png
    451
    688
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 2 provided above, Tanaka teaches a laminate (see claim limitations below) comprising: 
a colored layer 40B, 40G, 40G and 
a light attenuating layer 34 laminated to each other (see Fig. 2), 
wherein a difference ∆T1 between a maximum value and a minimum value of light transmittance of the light attenuating layer in a wavelength range of 400 to 700 nm is 10% or less (para [0024]; “a maximum value of the transmittance of light having a wavelength of 400 to 700 nm of 1.5% or less”).
Regarding claim 2, refer to Fig. 2 provided above, Tanaka teaches a laminate (see claim limitations below) comprising: 
a colored layer 40B, 40G, 40G and 
a light attenuating layer 34 laminated to each other (see Fig. 2), 
wherein the colored layer is at least one selected from the group consisting of a green colored layer 40G, a red colored layer 40R, a blue colored layer 40B, a cyan colored layer, a magenta colored layer, and a yellow colored layer; and 
the light attenuating layer contains an inorganic pigment and a colorant different from the inorganic pigment (para [0037]; “[0037] The black titanium pigment in the invention is a black particle containing a titanium atom (black pigment). The black titanium pigment is preferably a … titanium oxynitride represented by TiNxOy (wherein x and y are real numbers of less than 2)”).
Regarding claim 3, refer to Fig. 2 provided above, Tanaka teaches a difference ∆T1 between a maximum value and a minimum value of light transmittance of the light attenuating layer in a wavelength range of 400 to 700 nm is 10% or less (para [0024]).
Regarding claim 4, refer to Fig. 2 provided above, Tanaka teaches a difference ∆T1 is 6.0% or less (para [0024]).
Regarding claim 9, refer to Fig. 2 provided above, Tanaka teaches the light attenuating layer 34 contains an inorganic pigment and a colorant (para [0024]) different from the inorganic pigment. (para [0037]; “The black titanium pigment in the invention is a black particle containing a titanium atom (black pigment). The black titanium pigment is preferably a … titanium oxynitride represented by TiNxOy (wherein x and y are real numbers of less than 2)”).
Regarding claim 10, refer to Fig. 2 provided above, Tanaka teaches the inorganic pigment is at least one selected from the group consisting of nitride containing at least one of metal selected from the group consisting of Ti, Zr, Hf, V, Nb, and Ta; oxide containing the metal; and oxynitride containing the metal (para [0024-0037]).
Regarding claim 11, refer to Fig. 2 provided above, Tanaka teaches the inorganic pigment is at least one selected from the group consisting of titanium nitride, titanium oxynitride, and zirconium oxynitride (para [0037]).
Regarding claim 12, refer to Fig. 2 provided above, Tanaka teaches the colorant is a carbon black or an organic pigment, and the organic pigment is at least one selected from the group consisting of a yellow pigment, a violet pigment, an orange pigment, and a red pigment (para [0024]; “The colored composition for a light-shielding film of the invention is configured to include a titanium atom-containing black titanium pigment, and at least one organic pigment selected from a red organic pigment, a yellow organic pigment, a violet organic pigment, and an orange color organic pigment”).
Regarding claim 13, refer to Fig. 2 provided above, Tanaka teaches the organic pigment is a yellow pigment and a violet pigment (para [0024]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, as applied to claim 1 above.
Regarding claim 5, refer to Fig. 2 provided above, Tanaka teaches the claimed structure of claim 2 as noted above, including the claimed material composition of the attenuating layer 34. The recitations to “a difference ∆T2 between a maximum value and a minimum value of light transmittance of the light attenuating layer in a wavelength range of 700 to 1000 nm is 10% or less” are properties and/or characteristics of the material compositions. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., light transmittance of the light attenuating layer) are presumed inherent. See MPEP 2112.01.
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
Applicant may rebut this finding by proving the prior art apparatus and the claimed apparatus are not substantially identical or by proving the prior art apparatus does not possess the claimed properties and characteristics. See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP 2112.01(II). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).
Regarding claim 6, refer to Fig. 2 provided above, Tanaka teaches the claimed structure of claim 5 as noted above, including the claimed material composition of the attenuating layer 34. The recitations to “a difference ∆T2 between a maximum value and a minimum value of light transmittance of the light attenuating layer in a wavelength range of 700 to 1000 nm is 6.0% or less” are properties and/or characteristics of the material compositions. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., light transmittance of the light attenuating layer) are presumed inherent. See MPEP 2112.01.
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
Applicant may rebut this finding by proving the prior art apparatus and the claimed apparatus are not substantially identical or by proving the prior art apparatus does not possess the claimed properties and characteristics. See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP 2112.01(II). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).


Regarding claim 7, refer to Fig. 2 provided above, Tanaka teaches the claimed structure of claim 1 as noted above, including the light attenuating layer 34. The recitations to a “light transmittance of the light attenuating layer at a wavelength of 550 nm is 5.0% to 75%” are properties and/or characteristics of the material compositions. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., light transmittance of the light attenuating layer) are presumed inherent. See MPEP 2112.01.
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
Applicant may rebut this finding by proving the prior art apparatus and the claimed apparatus are not substantially identical or by proving the prior art apparatus does not possess the claimed properties and characteristics. See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP 2112.01(II). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).
Regarding claim 8, refer to Fig. 2 provided above, Tanaka teaches the claimed structure of claim 1 as noted above, including the light attenuating layer 34. The recitations to a “light transmittance of the light attenuating layer at a wavelength of 550 nm is 5.0% to 75%” are properties and/or characteristics of the material compositions. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., light transmittance of the light attenuating layer) are presumed inherent. See MPEP 2112.01.
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
Applicant may rebut this finding by proving the prior art apparatus and the claimed apparatus are not substantially identical or by proving the prior art apparatus does not possess the claimed properties and characteristics. See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP 2112.01(II). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).
Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Yanagita et la. (PG Pub 2018/0308883) teaches an imaging device.
	b. Hatakeyama et al. (PG Pub 2017/0317132) teaches a solid-state imaging device.
	c. Zang et al. (PG Pub 2021/0233947) teaches an image sensor device.

Allowable Subject Matter
4.	Claims 14-17, 19-20, 22 and 26-27 are allowable.
Claims 18, 21, 23-25 and 28-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 14 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 14, a plurality of disposed unit pixels, wherein each of the unit pixels has a first photoelectric converter portion  and a second photoelectric converter portion, and the laminate according to claim 1 is disposed on a side of the first photoelectric converter portion to which light is incident.
Claims 15-29 would be allowable, because they depend on allowable claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895